                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at Pikeville)

    UNITED STATES OF AMERICA,                           )
                                                        )   Criminal Action No. 7: 15-010-DCR
              Plaintiff/Respondent,                     )                   and
                                                        )    Civil Action No. 7: 18-100-DCR
    V.                                                  )
                                                        )
    ROY DEAN PRATT,                                     )             JUDGMENT
                                                        )
              Defendant/Movant.                         )

                                        *** *** *** ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Defendant/Movant Roy Dean Pratt’s motion for relief pursuant to 28 U.S.C. §

2255 is DENIED and this collateral proceeding is DISMISSED and STRICKEN from the

Court’s docket.

         2.       Judgment is entered in favor of Plaintiff/Respondent United States of America

with respect to all issues raised by Defendant/Movant Roy Dean Pratt in this proceeding under

28 U.S.C. § 2255.

         3.       A Certificate of Appealability will not issue.

         4.       This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.




                                                  ‐1-
 
    Dated: March 5, 2019.




                            ‐2-
 
